         Case 3:21-cv-00237-MMD-CLB Document 25
                                             26 Filed 07/20/21 Page 1 of 2




 1 Jason D. Guinasso, Esq. (8478)
   Tyson D. League, Esq. (13366)
 2 HUTCHISON & STEFFEN, PLLC
   500 Damonte Ranch Parkway, Suite 980
 3 Reno, NV 89521
 4 Tel: (775) 853-8746
   Fax: (775) 201-9611
 5 jguinasso@hutchlegal.com
 6 Todd W. Prall, Esq. (9154)
 7 HUTCHISON & STEFFEN, PLLC
   Peccole Professional Park
 8 10080 West Alta Drive, Suite 200
   Las Vegas, NV 89145
 9 Tel: (702) 385-2500
10 Fax: (702) 385-2086
   tprall@hutchlegal.com
11
   Attorneys for defendant CF USA GLOBAL HOLDINGS, LLC,
12 dba, THE COFFEE CHERRY COMPANY
13
                              UNITED STATES DISTRICT COURT
14
                                  DISTRICT OF NEVADA
15
16 LEACH LOGISTICS, INC.                         CASE NO.: 3:21-cv-00237-MMD-CLB

17               Plaintiff,
                                                STIPULATION AND ORDER TO
18         vs.                                  EXTEND TIME TO FILE JOINT CASE
19 CF USA, INC., dba, THE COFFEE CHERRY         MANAGEMENT REPORT

20 COMPANY, and DOES 1 through 25,
   inclusive,
21
                Defendant.
22
   CF USA HOLDINGS, LLC, dba THE
23
   COFFEE CHERRY COMPANY,
24
                Counter-Claimant,
25
26 LEACH LOGISTICS, INC.,
27               Counter-Defendant.
28


                                          Page 1 of 2
          Case 3:21-cv-00237-MMD-CLB Document 25
                                              26 Filed 07/20/21 Page 2 of 2




 1         Plaintiff, Leach Logistics, Inc., and Defendant, CF USA Global Holdings, LLC (misnamed
 2 in the complaint as CF USA, Inc.) dba The Coffee Cherry Company (“Defendant” or “TCCC”),
 3 by and through their undersigned counsel stipulate, agree, and jointly request that the Court to
 4 extend the time for the parties to submit a Joint Case Management Report five calendar days from
 5 July 16, 2021 to July 21, 2021.
 6
     DATED this 14th day of July, 2021.               DATED this 14th day of July, 2021.
 7
 8   CASTRONOVA LAW OFFICES                           HUTCHISON & STEFFEN, PLLC
 9   /s/ Stephen G. Castronova __________             /s/ Todd W. Prall___________________
10   Stephen G. Castronova (7305                      Jason D. Guinasso (8478)
     605 Forest Street                                Tyson D. League (13366)
11   Reno, Nevada 89509                               500 Damonte Ranch Parkway, Suite 980
     Tel: (775) 323-2646                              Reno, NV 89521
12   Fax: (775) 323-3181                              Tel: (775) 853-8746
13   sgc@castronovalaw.com                            Fax: (775) 201-9611
                                                      jguinasso@hutchlegal.com
14   Attorney for Plaintiff Leach Logistics, Inc.
                                                      Todd W. Prall (9154)
15                                                    HUTCHISON & STEFFEN, PLLC
16                                                    Peccole Professional Park
                                                      10080 West Alta Drive, Suite 200
17                                                    Las Vegas, NV 89145
                                                      Tel: (702) 385-2500
18                                                    Fax: (702) 385- 2086
19                                                    tprall@hutchlegal.com

20                                                    Attorneys for Defendant CF USA GLOBAL
                                                      HOLDINGS, LLC dba THE COFFEE
21
                                                      CHERRY COMPANY
22
23
           IT IS SO ORDERED.
24
25         DATED this ____
                      20th day of __________________,
                                    July              2021.

26
27
28                                                       _______________________________
                                                         UNITED STATES MAGISTRATE JUDGE

                                                Page 2 of 2
